Citation Nr: 1340631	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  13-01 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.



INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  This claim is under the jurisdiction of the Regional Office (RO) in Reno, Nevada.  The Veteran testified at a hearing in July 2013 before the undersigned.  A transcript is of record. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran had active service from June 1960 to June 1963, and did not have active service during a period of war. 


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521, 5303 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.2, 3.3, 3.12 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to nonservice-connected (NSC) pension benefits.  He contends that although he did not serve in land in Vietnam, and separated from active service in June 1963, he was called to active duty in Vietnam in 1964, and also had service in the Army Reserve during the Vietnam Era.  For the reasons that follow, the Board finds that entitlement to NSC pension benefits is not warranted. 

Pension is payable to a veteran who meets the service requirements and who is permanently and totally disabled due to nonservice-connected disabilities that are not the result of willful misconduct, or who is 65 years of age or older.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3.  A veteran meets the service requirements if such veteran served in the active military, naval, or air service: (1) for ninety (90) days or more during a period of war, (2) during a period of war and was discharged or released from such service for a service-connected disability, (3) for a period of 90 consecutive days or more and such period began or ended during a period of war, or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j).

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2013).  The term "active duty for training" includes, among other things, certain full time duty in the Army National Guard.  38 U.S.C.A. § 101(22); 38 C.F.R. §§ 3.6(c)(3), 3.7(m) (2013).

A veteran who served in the Republic of Vietnam beginning on February 28, 1961, and ending on May 7, 1975, inclusive, is considered to have served during the Vietnam Era.  38 C.F.R. § 3.2.  Otherwise, a veteran is considered to have served during the Vietnam Era for active service beginning on August 5, 1964, and ending on May 7, 1975, inclusive.  Id.

The Veteran's service personnel records show active duty service from June 1960 to June 1963.  Thereafter, he was transferred to the Army Reserve, and did not have any other period of active service.  He did not serve in Vietnam, and thus he must have had active service beginning on August 5, 1964 to May 7, 1975, inclusive, in order to have served during the Vietnam Era.  Such active service is not shown.  

The Veteran stated in his claim that his reserve unit was ordered to Vietnam in 1964, but that this order never materialized as the unit was "deactivated" and another unit went in its place.  The mere issuance of such an order does not establish that the Veteran had active service after June 1963.  

Similarly, although the Veteran stated that he was in the "Active Reserve" during the Vietnam Era, being in the Reserves does not in itself constitute active service under VA law unless there was disability or death from disease or injury incurred or aggravated in the line of duty during active duty for training, or from injury incurred or aggravated in the line of duty during inactive duty for training.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  The Veteran has not stated, and there is no evidence showing, that either is the case. 

The Board regrets that it cannot render a favorable decision on this claim.  However, there is no authority in the law for an award of NSC pension benefits without service during a period of war.  As this claim must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).

Because the outcome of this claim is determined by applicable law rather than disputed facts, the notice and assistance provisions under the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004); see also 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Similarly, any errors related to the hearing officers duties under C.F.R. § 3.103(c)(2) (2013) or other due process errors were 

harmless, as they did not affect the outcome of this claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).


ORDER

Entitlement to nonservice-connected pension benefits is denied. 



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


